Citation Nr: 1413772	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  07-06 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment of, or reimbursement for, private medical expenses associated with treatment for the Veteran's service-connected prostate cancer from June 21, 2006, through September 12, 2006.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 determination by the Department of Veterans Affairs (VA) Medical Center (MC) in Canandaigua, New York.  

In October 2008, April 2009, March 2011, March 2012, and October 2012, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The Board has reviewed the claims file, Virtual VA, and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's prostate cancer treatment from June 21, 2006 through September 12, 2006, was authorized in advance by VA.


CONCLUSION OF LAW

The criteria for establishing entitlement to payment or reimbursement of private medical expenses by VA are met for treatment of the Veteran for his service-connected prostate cancer from June 21, 2006 through September 12, 2006.  38 U.S.C.A. § 1703, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.52-17.56  (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As the Board's decision with respect to the issue on appeal is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

II.  Medical Expense Reimbursement 

The Veteran has requested payment for, or reimbursement of, medical expenses that were incurred in connection with his private medical treatment for service-connected prostate cancer from June 21, 2006, through September 12, 2006.  (Even though part of his treatment was covered by his private insurance, he is still potentially eligible for VA coverage of the remaining treatment.)  The following treatment (all for the year 2006) has been identified by the VAMC as not satisfying the payment/reimbursement requirements: (1) St. Lawrence Urology office visits dated June 20 and September 11; (2) a St. Lawrence Urology biopsy dated June 30; (3) a pathology report of the June 30 biopsy sample from Dr. E.L. at Claxton-Hepburn Medical Center, which was sent to Dr. E.L. on July 3; (4) oncology visits at Claxton-Hepburn Medical Center dated July 26 and September 1; (5) radiation/procedure visits with Dr. M.L. dated July 26, August 30, September 1, and September 12; (6) a bone scan from St. Lawrence Radiology Associates dated July 27; (7) Diagnostic & Interventional Radiology services dated August 30; and (8) North Country Anesthesia services dated September 12.   

The Veteran's payment/reimbursement request was denied in a November 2006 administrative decision because the Veteran had not been referred by VA for these private services.  The Veteran contends, however, that he was referred for private treatment by his VA medical care providers.

In claims involving payment/reimbursement by VA for medical expenses incurred for treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This determination is factual, not medical, in nature.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).

VA's General Counsel, in a non-precedential response to the question regarding "[w]ho has the authority to approve or authorize a request for private hospitalization at VA expense under 38 U.S.C.A. § 1703(a), and what type of action(s) is necessary to constitute prior authorization under 38 C.F.R. § [17.54]" has indicated that the requirements for obtaining prior authorization for private medical expenses are quite specific.  In addition to meeting statutory requirements for reimbursement, any verbal authorizations must be confirmed in writing. See VAOGCCONCLOP 1-95, 8, 9.

The advice of a doctor to go to a non-VA hospital is not the specific type of authorization of payment contemplated in the VA regulation.  Smith v. Derwinski, 2 Vet. App. 378, 379 (1992).  See also Malone v. Gober, 10 Vet. App. 539, 544 (1997).

In the case at hand, the Veteran satisfies the statutory requirements for reimbursement under  38 U.S.C.A. § 1703(a), and those requirements need not be further addressed.  The question remains as to whether the record contains a written confirmation of the Veteran's referral for his private treatment.

Turning to the evidence of record, the Board notes that a May 22, 2006, VA progress note from the clinic in Massena, New York, from D.B., a nurse practitioner, notes that the Veteran will have a "referral to Dr. [M.B.] in Ogdensburg for followup on his enlarged prostate."  This record also notes that the Veteran "will have a followup clinic visit in 6 months, requesting records from Dr. [M.B.] following referral visit."   

A May 25 VA telephone contact record notes that an appointment was made with Dr. M.B. in Ogdensburg, and that the Veteran was "aware" of this appointment.  It further notes that the May 22 progress note and June 1 lab results will be faxed to Dr. M.B. as soon as the lab is completed.  Receipt of this message was acknowledged by D.B.

A June 21 letter from Dr. M.B. is addressed to D.B., and states that the Veteran "is in today at your request regarding an increase in PSA and enlargement of his prostate."  He noted that he and the Veteran "discussed in detail the need for an ultrasound and prostate biopsy," and stated that he "will keep you informed as things develop."  

A July 26 private radiation oncology consultation from Dr. M.L. lists Dr. M.B. as the referring physician and D.B. as the affiliated physician.  This record reflects that the Veteran "was referred for an evaluation by Dr. [M.B.] who felt a biopsy was appropriate."

On July 26, the Veteran signed a form entitled "Permission for Operative and/or Diagnostic Procedure and/or Treatment" noting the Veteran authorizes Dr. M.L. to perform a prostate volume study and that "Dr. [M.B.] and or Dr. [L.T.] can also be reasonably expected to be assisting in [this] procedure."  

A December 2006 VAMC follow-up appointment record authored by D.B. notes that the Veteran "is currently followed in the clinic for his history of prostate cancer."  She noted that the Veteran "was previously seen in the clinic on 05/22/06, at which time, he was complaining of frequent nocturia, and urgency.  Prostate exam revealed an enlarged and tender prostate.  He was referred to Dr. [M.B.], local urologist, utilizing his Blue Cross/Blue Shield insurance."  It was noted that the Veteran "elected to have seed implantation versus radical prostatectomy which was preferred treatment per Dr. [M.B.]," and that the Veteran "is currently followed by the Richard Winter Cancer Treatment Center in Ogdensburg."  (The Board notes that the Richard Winter Cancer Treatment Center is affiliated with the Claxton-Hepburn Medical Center.)

The Board finds that the record contains written confirmation that D.B., the Veteran's VA nurse practitioner, had examined the Veteran's prostate and then referred the Veteran to a local urologist for treatment.  The Veteran's VA and private medical records repeatedly characterize these actions as a "referral" from VA to the private physician.  The May 25 VA telephone contact report strongly suggests that VA itself had arranged for this appointment and had merely notified the Veteran that it had been scheduled.  The VA nurse practitioner and the private urologist were in regular contact with one another, suggesting a degree of coordinated care between the two of them.  The Board therefore finds that, resolving reasonable doubt in favor, that the Veteran's private prostate cancer treatments had been previously authorized by his VA medical care provider.

In granting this claim, the Board acknowledges that the record does not contain a VA Form 10-7079, "Request for Outpatient Services," and there is neither allegation nor indication of record that any such form was filled out in connection with the claim on appeal.  The Board observes, however, that, while information resources directed at private medical service providers (such as a manual titled "Working with the Veterans Health Administration: A Guide for Providers," at http://www.nonvacare.va.gov/docs/providers/ProvidersGuide.pdf) state that authorizations for outpatient care are to be made via the VA Form 10-7079, the Board's review of the pertinent statutes, regulations, caselaw, manuals, and General Counsel Opinions does not reveal that the use of this form is mandatory.  Rather, the Board finds that the written confirmation of the VA nurse practitioner's referral of the Veteran to Dr. M.B. as contained in the Veteran's VA medical records is sufficient for purposes of demonstrating prior authorization.  

In granting this claim, the Board must distinguish between the case at hand and the Smith case that is noted above.  In Smith, the appellant was stricken with congestive heart failure, called his treating VA physician, and was told he could not be seen at that time.  The VA physician then advised the Veteran to go to a nearby private hospital, and may have made arrangements for the Veteran to do so.  The Court in Smith found that "the advice of a doctor to go to a non-VA hospital is not the specific type of authorization contemplated in the regulation."  Smith, 2 Vet. App. at 380.  While that case involved emergency medical care, the case at hand involves a Veteran who had already consulted with his VA medical care providers.  Following examination and testing performed by a VA nurse practitioner, the Veteran was referred to Dr. M.B.  Unlike in Smith, the Veteran in the case at hand had been evaluated by a VA nurse practitioner who made a professional determination that the Veteran needed to see a urologist.  The VAMC scheduled the Veteran for this appointment itself, and it clearly conveyed in the Veteran's VA treatment records and to the Veteran and Dr. M.B. that this was a referral of the Veteran for   treatment of his enlarged prostate.  Therefore, the situation in the case at hand is most accurately described as a formal referral rather than as either formal or informal advice.  

In terms of the scope of the grant in this case, the record suggests that all of these bills were incurred in connection with the treatment being provided by Dr. M.B. for the Veteran's prostate cancer.  Dr. M.B. had professional affiliations with St. Lawrence Urology and Claxton-Hepburn Medical Center.  The July 26 consent form expressly states that, while the procedure itself was being performed by Dr. M.L., Dr. M.B. "can also be reasonably expected to be assisting in [this] procedure."  The record indicates that the laboratory work and diagnostic testing at issue were conducted in connection with the services that were rendered by Drs. M.B. and M.L.  In light of the above, the Board will resolve reasonable doubt in favor of the Veteran and find that all of the bills at issue in this case are encompassed by VA's prior authorization of the Veteran's private prostate cancer treatment.


ORDER

Entitlement to payment of, or reimbursement for, private medical expenses associated with treatment for the Veteran's service-connected prostate cancer from June 21, 2006 through September 12, 2006, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


